Citation Nr: 1626663	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-33 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for asserted residuals of cold weather injuries, to include extremity as well as cardiovascular disabilities.


REPRESENTATION

Appellant represented by:	C. Bennett Gore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to December 1952. 

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in April 2012 and September 2012 of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In September 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for asserted residuals of cold weather injuries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed bilateral knee disorder, patellofemoral arthritis of the bilateral knees, was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service.


CONCLUSION OF LAW

A bilateral knee disorder, currently diagnosed as patellofemoral arthritis of the bilateral knees, was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter dated in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A review of the September 2015 Board videoconference hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Board is cognizant that the Veteran's available service treatment records and service personnel records are heavily damaged.  In response to the requests for those records, the National Personnel Records Center (NPRC) indicated that the records were "fire related," meaning that they were most likely destroyed and/or damaged in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  The Board thus acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost and damaged.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran was also provided with a VA examination and medical opinion in conjunction with the service connection claim on appeal in August 2011 to clarify the nature and etiology of his claimed bilateral knee disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the August 2011 medical examination and opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In written statements of record and during his September 2015 Board videoconference hearing, the Veteran has asserted that his claimed bilateral knee disorder is related to his military service, to include an asserted in-service jeep accident as well as documented in-service treatment for a knee injury.  He indicated that he has had pain in his knees since service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a bilateral knee disorder is not warranted.  As an initial matter, there is no factual basis in the record that the claimed bilateral knee disorder was incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1952. 

Service treatment records showed that the Veteran struck his knee on a truck bumper and was treated for pain on bending and contusion with an ace bandage in November 1951.  In the December 1952 service separation examination report, the Veteran's knees were marked as normal on clinical evaluation. 

Post-service VA and private treatment records first showed findings of a bilateral knee disorder many years after the Veteran's separation from active service in 1952.  Evidence of record dated from 2003 to 2015 detailed complaints and findings of knee pain, patellar spurring, and degenerative joint disease.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, evidence of record reflects that arthritis of the knees was not shown to manifest to a compensable degree within one year of service discharge. 

Evidence of record also clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed bilateral knee disorder and his active military service.  In an August 2011 VA examination report, the examiner listed a diagnosis of patellofemoral arthritis of the bilateral knees.  The Veteran reported that he had served in the Army as a mechanic and involved in a roll-over jeep-motor vehicle accident with unspecified injuries to both knees in Germany.  He indicated that he may have sustained patellar dislocations in both knees, was hospitalized for a few days, and that his knees were wrapped.  The Veteran further indicated that he had no knee problems prior to service and has had no injuries since discharge.  The examiner noted that review of service treatment records showed that the Veteran complained of knee pain after falling off a truck in November 1951 and had a normal joint examination in December 1952.
Bilateral knee X-rays from August 2011 revealed bilateral patellar spurring but were otherwise negative.

After reviewing the claims file and examining the Veteran, the examiner opined that it was less likely than not that the Veteran's bilateral patellofemoral arthritis was related to or a result of the Veteran's in-service knee injury.  The examiner believed that the Veteran's patellar spurring was the result of wear and tear over time.  The examiner highlighted that review of service treatment records showed that the Veteran complained of knee pain after falling off of a truck in November 1951 but that no further notes were found to suggest any chronic sequelae from that injury and examination at that time was normal.  The examiner further indicated that there was no documentation of any significant injury to the knees in service or any documentation of any ongoing chronic complaints as a result of the documented in-service knee injury.  

The August 2011 VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a detailed review of the evidence of record.  As such, the Board considers the medical opinions in the August 2011 VA examination report are of great probative value in this appeal. Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his attorney has presented, identified, or alluded to the existence of any medical opinion that directly contradicts the conclusions reached by the August 2011 VA examiner.

The only evidence of record which relates the Veteran's claimed bilateral knee disorder to his active military service are his own statements.  The Veteran's statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  However, the statements that the Veteran's current knee disorders were as a result of events in active service draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed bilateral knee disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the August 2011 VA examiner considered the Veteran's statements when providing the aforementioned medical opinion.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral knee disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral knee disorder is denied.


REMAND

Regarding the Veteran's service connection claim for residuals of cold weather injuries, service treatment records were negative for diagnosis of or treatment for any cold weather injuries.  However, the Veteran has consistently alleged that he was exposed to cold weather conditions while working outside as a mechanic in Germany and now has residuals of cold weather injuries, to include extremity as well as cardiovascular disabilities.  During his September 2015 Board hearing, he indicated that he had self-treated frostbite of his foot during service.  Post-service VA and private treatment records dated from 2003 to 2015 reflected treatment for numerous disabilities, including hypertension, coronary artery disease, myocardial infarction, shoulder bursotendonitis with possible early frozen shoulder, limb pain and swelling, carpal tunnel syndrome, right wrist tendonitis, cerebral atherosclerosis, cerebrovascular accident (CVA), stroke, gout, and polyarthralgias.

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, available service treatment records were negative for diagnosis of or treatment for any psychiatric disorder.  Available service personnel records reflected that the Veteran served in the Army as a Wheel Vehicle Driver and Mechanic and was stationed in Germany during his period of active service from January 1951 to December 1952.  The Veteran has consistently alleged that his claimed psychiatric disorder was related to the following in-service stressors: 1) fearing for his life while being involved in a jeep accident near a land mine in Germany; and 2) fearing he would drown while being on a ship during a storm in the Atlantic.

Post-service VA and private treatment records dated from 2003 to 2015 further detailed treatment for chronic dementia with behavioral disturbance, signs of psychosis, mood disorder due to CVA, rule out PTSD, mild neurocognitive disorder likely vascular dementia, progressive cognitive decline, and other unspecified trauma or related disorder.  In a May 2013 PTSD Disability Benefits Questionnaire (DBQ), a private physician listed a diagnosis of PTSD and noted that the Veteran had mild dementia secondary to CVA.  In a July 2013 statement, a private physician, S. S., M. D., noted his review of the Veteran's DD 214, personnel records with unit assignments and service outside of the United States, and stressor statements in support of his claim for PTSD.  Based on the Veteran's in-service stressor related to near death experience/fear for his life, the physician opined that the Veteran's PTSD was most likely caused by or a result of his military service.  In a July 2013 VA treatment record, a VA examiner indicated that it was unclear if the Veteran's avoidance symptoms and irritability were related to PTSD or due to organic origin, such as stroke.  

Based on the cumulative evidence of record as well as heightened duty to assist the Veteran in developing his claims due to his fire damaged service records, the Board will not proceed with final adjudication of the claims until competent VA medical examinations and opinions are provided, in order to ascertain the nature and etiology of the Veteran's claimed cold injury residuals and psychiatric disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed cold injury residuals and psychiatric disorders from the VA Medical Center (VAMC) in Columbia, South Carolina.  As evidence of record only includes treatment records dated up to May 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's claimed cold injury residuals and psychiatric disorders from Columbia VAMC for the time period from May 2015 to the present and associate them with the record.

2.  Thereafter, the Veteran should be afforded an appropriate VA medical examination to clarify the nature and etiology of his claimed residuals of cold weather injuries, to include any extremity as well as cardiovascular disabilities.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed extremity or cardiovascular disorder was causally related to active military service, to include asserted in-service cold exposure.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

3.  The AOJ must also afford the Veteran a VA psychiatric examination to determine whether any current or previously diagnosed psychiatric disorder is related to his active military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

Thereafter, based upon review of the record and the Veteran's lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise related to service.  

The examiner must be informed that the in-service stressors include: 1) fearing for his life while being involved in a jeep accident near a land mine in Germany; and 2) fearing he would drown while being on a ship during a storm in the Atlantic.

If the diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether an alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner. 

If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the examiner must specifically state whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder is related to the Veteran's period of military service.  The examiner should acknowledge and discuss the numerous psychiatric findings in the voluminous VA treatment records included in the file as well as in the May 2013 PTSD DBQ and July 2013 statement from S. S., M. D.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the May 2015 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


